            Case 4:20-cv-01485-JM Document 12 Filed 03/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRADLEY C. BURCHFIELD                                                                PETITIONER
#85330

v.                                    4:20-cv-01485-JM-JJV

McCORMICK; et al.                                                                RESPONDENTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed.       After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that the Petition for Writ of Habeas Corpus (Doc. No.

1) is DISMISSED without prejudice.

       Dated this 17th day of March, 2021.



                                                  _______________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE
